DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5, 7, 9-13, 15, 17-25, 27-32, 34-44, 49, 51, and 54 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 04/29/2021 are acknowledged.  Claims 11, 19, 24, 31, 32, 38-44, 49, 51, and 54 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1-5, 7, 9, 10, 12, 13, 15, 17, 18, 20-23, 25, 27-30, and 34-37.
 Applicants' arguments, filed 04/29/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 9, 10, 12, 13, 15, 17, 18, 20-23, 25, 27-30, and 34-37 are rejected under 35 U.S.C. 103 as being obvious over Sasikumar (WO 2015/033299) in view of Liu (Immune-checkpoint proteins VISTA and PD-1 nonredundantly regulate murine T-cell responses, PNAS, 2015, 112(21), pp. 6682-6687).
Sasikumar teaches methods to inhibit the programmed cell death (PD1) pathway and treatment of disorders by inhibiting an immunosuppressive signal induced by PD-1 by administering a 1,2,4-oxadiazole derivatives (see abstract).  Sasikumar teaches the Compound 2 of formula (1) (pg. 7, Table 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sasikumar teaches treating lung cancer by administering compounds of formula (I) (pg. 9, first paragraph).
Sasikumar does not teach that the immune response is mediated by V-domain immunoglobulin suppressor of T-cell activation (VISTA).
Liu is drawn towards the role of VISTA and PD-1 in regulating T-cell responses (see abstract).  Liu teaches that “VISTA and PD-1 both function as immune checkpoint proteins that suppress T-cell activation…Evidence based on studies of the KO mice indicates that VISTA and PD-1 nonredundantly regulate immune responses.” (pg. 6686, right column, paragraphs 2-3).

One of ordinary skill in the art would have been motivated to do so since Sasikumar teaches Compound 2 as a PD-1 inhibitor, which suppresses T-cell activation along with VISTA as taught by Liu, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-5, 7, 9, 10, 12, 13, 15, 17, 18, 20-23, 25, 27-30, and 34-37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREW P LEE/Examiner, Art Unit 1628        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629